 



April 10, 2017

 

VIA E-MAIL       Dr. Chia Soo   115 N. Doheny Dr.   Beverly Hills, CA 90211  

 

  Re: Professional Services Agreement between Bone Biologics Corporation (the
“Company”) and Dr. Chia Soo (“you” or “your”), dated January 8, 2016 (the
“Agreement”).

 

Dear Chia:

 

Pursuant to that certain termination notice provided to you by the Company dated
December 13, 2016, and our subsequent communications relating thereto, I confirm
that the Agreement is terminated, effective as of April 8, 2017.

 

Please let me know if you have any questions or concerns.

 

  Best regards,       Bone Biologics Corporation

 

 

 

 

 

